EXHIBIT 10.16
 
 
Employment Agreement
 
 
           This Employment Agreement (the “Agreement”) is entered into this 8th
day of July, 2013 (the “Execution Date”) by and between Globe Specialty Metals,
Inc. (the “Company”) and Stephen Lebowitz (“Executive”).
 
           WHEREAS, the Company desires to continue the employment of Executive
on the terms and conditions set forth herein; and
 
           WHEREAS, Executive has agreed to continue to perform services for the
Company as set forth below.
 
           NOW THEREFORE, in consideration of the mutual covenants set forth
herein, the parties agree as follows:
 
           1. Position. Executive shall continue to serve as the Company’s Chief
Legal Officer, reporting to the Company’s Chairman, Chief Executive Officer and
the Board of Directors (the “Board”). Executive shall diligently perform such
responsibilities that are customarily associated with the position of Chief
Legal Officer and as otherwise may be reasonably assigned to Executive from time
to time by the Executive Chairman, Chief Executive Officer or Board.  This
Agreement shall be effective as of June 20, 2013 (the “Commencement Date”).
 
           2. Term.
 
           (a) Executive’s employment will be for a term of three and
one-half  (3.5) years from the Commencement Date (the “Initial Term”) with
automatic one (1)-year renewal terms thereafter (the Initial Term, together with
any such renewal term, the “Term”), unless Executive or the Company give written
notice to the other at least ninety (90) days prior to the expiration of the
Term of such party’s election not to further extend this Agreement or unless
sooner terminated as provided herein. Any termination of Executive’s employment
will be governed by the terms set forth in this Agreement.
 
           (b) Unless the Company provides Executive with notice of nonrenewal
of the Term pursuant to Section 2(a) accompanied by a timely written notice of
termination for Cause (as defined in Section 4(h)(iii) of this Agreement) in
accordance with the procedures set forth in Section 4(e), the expiration of the
Initial Term or the Term will have the results specified in Section 4(l).
 
           (c) If requested by the Company or Executive, the parties, at least
120 days prior to the expiration of the Term, shall commence good faith
negotiations with respect to the renewal of this Agreement.  The election of
either party not to further extend this Agreement shall not constitute a
termination of Executive’s employment for the purposes of Section 4 of  this
Agreement, and upon such expiration the Company shall have no further obligation
to Executive other than as specified in Section 4(l).
 
           3. Compensation and Benefits.
 
           (a)  Executive’s base pay shall be at an annual rate of no less than
$375,000.00, which shall be payable twice monthly in accordance with the
Company’s customary payroll practices, subject to applicable withholding (the
“Base Pay”).  The Base Pay shall be subject to annual upward adjustments (but
not decreases) at the discretion of the Board.
 
           (b)  Promptly following the close of business on the Execution Date,
the Company shall award Executive stock appreciation rights corresponding to
that number of shares of its common stock set forth in Exhibit B to this
Agreement (the “SAR Award”).  Such SAR Award shall be substantially in the form
of Exhibit B to this Agreement.
 
           (c) Executive is a participant in the Company’s 2010 Annual Bonus
Plan for the CFO and CLO, the 2011 Annual Executive Long Term Incentive Plan for
the CFO and CLO and the 2012 Long-Term Incentive Plan, which has superseded the
2010 Annual Bonus Plan for the CFO and CLO and the 2011 Annual Executive Long
Term Incentive Plan for the CFO and CLO for future grants. The 2010 Annual Bonus
Plan for the CFO and CLO, the 2011 Annual Executive Long Term Incentive Plan for
the CFO and CLO and the 2012 Long-Term Incentive Plan are referred to
collectively in this Agreement as the as “Bonus Plans.” Commencing with this
Agreement, Executive shall receive an Award under the Bonus Plans and shall
receive a non-performance-based bonus as set forth in Exhibit C. In addition,
Executive may be  awarded other bonuses, stock options and/or other stock
benefits at the discretion of the Board (collectively with awards under the
Bonus Plans, “Incentive Awards”), provided that Executive’s participation in the
Bonus Plans and any other incentive plan or equity plan shall be in accordance
with the terms of such plans. Unless otherwise required by law or plan
documents, the vesting of Executive’s unvested Incentive Awards shall accelerate
and vest in full (along with any accrued but unvested benefits under any
supplemental retirement plan, excess retirement plan and deferred compensation
plan maintained or contributed to by the Company or any of its Affiliates) upon
(i) Executive’s termination of employment by reason of death, (ii) Executive’s
termination of employment by reason of Disability (as provided in Section 4(b)),
(iii) Executive’s termination of employment for Good Reason (as provided in
Section 4(c)), (iv) Executive’s termination of employment by the Company other
than for Cause (as provided in Section 4(f)), (v) Executive’s termination of
employment by the Company during the Protection Period, other than for Cause (as
provided in Section 4(g)), or (vi) Executive’s termination of employment during
the Protection Period for Good Reason (as provided in Section 4(g)).  Any award
or benefit the vesting of which is accelerated under this Section 3(c) shall be
paid in accordance with the terms of the applicable plan unless otherwise
provided in this Agreement.
 
(d)  Executive shall be offered the various benefits currently offered by the
Company generally to its senior executives including, without limitation, health
insurance (“Benefits”). Subject to the preceding sentence, any such Benefits may
be modified or terminated from time to time at the sole discretion of the
Company. Where a particular Benefit is subject to a formal plan (for example,
medical insurance), eligibility to participate in and receive any particular
Benefit is governed solely by the applicable formal plan document.
 
           (e)  Executive shall be fully reimbursed for all reasonable and
necessary business expenses upon presentation of adequate documentation to the
Company demonstrating same.  Reimbursement payments due to Executive hereunder
shall be paid to Executive as soon as administratively practicable, and in any
event within twenty (20) days after being properly submitted.  If Executive
becomes entitled to taxable reimbursements or the provision of in-kind benefits,
such reimbursements and benefits shall not be subject to liquidation or exchange
for another benefit and the amount of such reimbursements and benefits that
Executive receives in one taxable year shall not affect the amount of such
reimbursements and benefits that Executive receives in any other taxable year.
 
           (f)  Executive annually will be granted twenty (20) days plus all
federal holidays and all major Jewish religious holidays that prohibit work as
paid time off days (“PTO” days) for Executive’s use for vacation, personal or
sick leave. Executive’s accrued but unused PTO days shall not carry over from
year to year and shall not be paid to Executive upon termination of employment.
 
           4. Termination of Employment and Effect of Termination.
 
           (a)  Upon Death of Executive. Executive’s employment hereunder shall
terminate upon his death, in which event the Company shall have no further
obligation to Executive or his estate under this Agreement other than (i) the
payment of accrued but unpaid Base Pay, (ii) the payment of the Incentive Awards
to the extent then vested (after taking into account the accelerated vesting
provisions under Section 3(c)), for the avoidance of doubt, all applicable
Incentive Awards shall vest in full upon Executive’s death, and (iii) a pro rata
payment of the Incentive Awards (including under the Bonus Plans or any
successor thereto) that would have been awarded had the employment termination
not occurred for service in the then current plan year through the date of
employment termination.  The amounts described in clause (i) shall be paid upon
employment termination, the Incentive Awards described in clause (ii) shall be
paid in accordance with the applicable plan terms (except that all such amounts
shall be paid upon Executive’s death), and the amounts described in clause (iii)
shall be awarded when such Incentive Awards would have been awarded had
Executive’s employment continued and shall be paid at the time awarded.  The
amounts described in such clauses (i) and (ii) and the associated payment terms
are referred to herein as the “Accrued Obligations” and the amount described in
such clause (iii) and the associated payment terms are referred to herein as the
“Pro Rata Bonus.”
 
           (b)  Due to Executive’s Disability. If Executive incurs a Disability
and based upon the opinion of Executive’s treating physician who makes a good
faith judgment that Executive is unable to perform his duties with or without a
reasonable accommodation, and that his condition is likely to continue for at
least twelve months, then the Company may, to the extent permitted by applicable
law, terminate Executive’s employment upon written notice to Executive, in which
event the Company shall have no further obligation to Executive other than
payment of the Accrued Obligations and the Pro Rata Bonus.
 
           (c)  By Executive for Good Reason. Executive may terminate his
employment for Good Reason, provided Executive has first given written notice to
the Company of such alleged Good Reason and the Company has failed to cure such
Good Reason within thirty (30) days of receipt of such notice. Executive must
provide prompt notice of the occurrence giving rise to the Good Reason. In the
event that Executive elects to terminate this Agreement for Good Reason,
Executive shall be entitled to:
 
                      (i) payment of the Accrued Obligations and the Pro Rata
Bonus; and
 
                      (ii) a lump sum severance payment (which shall be paid
upon effectiveness of the Release, as defined below) comprised of the following
cash amounts:
 
(x) the product of one and the annual Base Pay,
 
(y) the product of one and the value of the Incentive Awards granted or vested
during the calendar year that ended immediately before (or, if applicable,
coincident with) the date of termination of employment, with the value of any
shares subject to such Incentive Awards valued as of the date of employment
termination (with the Incentive Awards granted within such period valued without
regard to time vesting conditions and treated as if any performance vesting
conditions that remained open at the time of employment termination were
attained at target level), and
 
(z) an amount that, after payment of taxes, is equal to the cost of twelve
months COBRA coverage for Executive and his dependents under the Company’s
health, dental and vision plans, at such rates as are in effect as of the date
of employment termination.
 
Executive’s entitlement to the payments described in clause (ii) (the “Severance
Payments”) is conditioned on his execution of the release in the form attached
hereto as Exhibit A (the “Release”) within 32 days after his employment
termination (and, if the 40th day after his employment termination falls in the
calendar year following the year that includes his employment termination date,
the amounts described in clause (ii) shall be paid on such 40th day even if the
Release is effective before such date).  In addition to the foregoing
provisions, the provisions of Section 6(d) and Section 6(e) of this Agreement
shall terminate upon the date of termination of employment pursuant to this
Section 4(c).
 
           (d)  By Executive without Good Reason. Executive may terminate his
employment without Good Reason upon ninety (90) days’ prior written notice to
the Company. In the event Executive terminates his employment without Good
Reason, Executive shall be entitled to the payment of accrued but unpaid Base
Pay.  Any restricted stock units (“RSU’s”) granted to Executive vested prior to
the Execution Date shall not be forfeited and shall be paid when due to be paid
in accordance with their original terms. Vested and exercisable but unexpired
stock options and vested and exercisable but unexpired other stock benefits
granted to Executive shall not be forfeited and shall continue for their
original terms. In the event Executive’s employment is terminated pursuant to
this Section 4(d), the Company may in its discretion relieve Executive of his
duties and provide him with Base Pay and Benefits through the date of
termination specified by Executive in his notice of resignation.
 
           (e)  By Company for Cause. The Executive Chairman or Chief Executive
Officer may terminate Executive’s employment for Cause upon written notice to
Executive given within 90 days after such officer has knowledge of the event
giving rise to such notice. Executive’s employment shall not be deemed to have
been terminated for Cause unless the Company shall have given Executive (i)
written notice setting forth the reason for the Company’s intention to terminate
Executive’s employment for Cause and (ii) if such reason is Cause described in
clause (C) of the definition of Cause, a statement that, in the good faith
opinion of the officer giving the original notice, any cure required pursuant to
such clause was not successfully accomplished giving effect to any cure periods.
In the event Executive is terminated for Cause, the Company’s only obligation to
Executive will be the payment of accrued but unpaid Base Pay. Any RSUs granted
to Executive vested prior to the Execution Date shall not be forfeited and shall
be paid when due to be paid in accordance with their original terms. Vested and
exercisable but unexpired stock options and vested and exercisable but unexpired
other stock benefits granted to Executive shall not be forfeited and shall
continue for their original terms. Notwithstanding the foregoing, in the event
Executive is terminated for Cause described in clause (C) of the definition of
Cause, the Executive shall also be entitled to the payment of six months of Base
Pay.
 
           (f)  By the Company for Other than Cause. The Executive Chairman or
Chief Executive Officer may terminate Executive’s employment for reasons other
than Cause after giving at least sixty (60) days’ prior written notice of such
termination to Executive. In the event the Company terminates Executive pursuant
to this Section 4(f), Executive shall be entitled to  payment of the Accrued
Obligations, the Pro Rata Bonus and the Severance Payments, pursuant to the
Release provisions and payment terms provided in Section 4(c).  In addition to
the foregoing provisions, the provisions of Section 6(d) and Section 6(e) of
this Agreement shall terminate upon the date of termination of employment
pursuant to this Section 4(f).
 
           (g)  In Connection with a Change of Control. If Executive’s
employment is terminated  during the Protection Period by the Company other than
for Cause, Disability or as a result of Executive’s death, or if Executive
terminates his employment during the Protection Period for Good Reason, the
Company shall pay Executive the amounts provided in Section 4(c), except that
the words “one and a half” shall replace the word “one” in clauses (ii)(x) and
(y) of the definition of “Severance Payments” contained therein.  Such amounts
shall be paid pursuant to the Release provisions and payment terms provided in
Section 4(c).  If, after the date of Executive’s employment termination, his
employment termination is determined to have occurred during the Protection
Period, any amounts payable pursuant to this Section 4(g) as a result of such
employment termination shall be paid without duplication of (and shall be offset
by) amounts previously paid to Executive (if any) pursuant to Section 4(c) or
4(f), as applicable.
 
           (h) Definitions.  For the purposes of this Agreement, the following
terms have the following meanings:
 
(i)  “Affiliate” means (a) any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company if, at the time of the
determination, each of the corporations other than the Company owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain, or (b) any
corporation (other than the Company) in an unbroken chain of corporations
beginning with the Company if, at the time of the determination, each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in such chain.
 
 (ii)  “Average Annual Compensation” shall mean an amount equal to the annual
average of the sums of (x) Executive’s annual Base Pay (and any other salary)
from the Company and its Affiliates, plus (y) the value, as of the date of
employment termination, of the Incentive Awards granted or vested, in each case
during the five calendar years that ended immediately before (or, if applicable,
coincident with) the date of termination of employment (with the Incentive
Awards granted during such five-year period valued without regard to time
vesting conditions and treated as if any performance vesting conditions that
remained open at the time of employment termination were attained at target
level).
 
(iii)  “Cause” shall mean termination for:
 
(A) Executive’s conviction or entry of nolo contendere plea to any felony
(excluding a felony arising on account of vicarious liability or a moving
violation) or any crime involving fraud or embezzlement; or
 
(B) Executive’s indictment for any felony (excluding a felony arising on account
of vicarious liability or a moving violation) or any crime involving moral
turpitude, fraud or embezzlement; or
 
(C) Executive’s failure to perform his duties (other than minor duties) as
reasonably directed by the Executive Chairman, Chief Executive Officer or Board
or breach of any material term of this Agreement, in either case that, in the
sole opinion or judgment of any of the Executive Chairman, Chief Executive
Officer or Board, has a negative impact on the Company, after written notice to
Executive (x) describing the nature of such failure or breach and allowing
thirty (30) days’ opportunity to cure. “Cause” for termination shall not exist
if Executive in good faith reasonably believes that a direction he has received
is illegal or unethical under applicable law or code of professional conduct,
and he promptly so notifies the Executive Chairman, Chief Executive Officer or
Board; or
 
(iv)  “Change of Control” means the occurrence of any of the following events:
 
(A) Any “Person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “Beneficial Owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company (not including in the securities beneficially owned by such Person
or any securities acquired directly from the Company or its Affiliates)
representing 50% or more of the combined voting power of the Company’s then
outstanding securities, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in clause (1) or (2) of paragraph (C)
below; or
 
(B) individuals who, on the Execution Date, constitute the Board and any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareholders was approved or recommended by a vote of at least
a majority of the directors then still in office who either were directors on
the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended, cease to constitute a majority of the
number of directors then serving in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Company; or
 
(C) a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company with any other corporation, other than (1) a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or consolidation
or (2) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities Beneficially Owned by such Person any securities acquired
directly from the Company or its Affiliates) representing 50% or more of the
combined voting power of the Company’s then outstanding securities; or
 
(D) approval by the stockholders of a sale or disposition by the Company of all
or substantially all of the Company’s assets, other than a sale or disposition
by the Company of all or substantially all of the Company’s assets to an entity,
more than 50% of the combined voting power of the voting securities of which is
owned by shareholders of the Company in substantially the same proportions as
their ownership of the Company immediately prior to such sale.
 
 (v) “Disability” shall have the meaning provided in Section 409A(a)(2)(C) of
the Internal Revenue Code of 1986, as amended (the “Code”).
 
(vi) “Good Reason” shall mean Executive’s resignation following any of:
 
(A) a material reduction of Executive’s aggregate annual (1) compensation
(comprised of Base Pay and Incentive Awards) as in effect on the date hereof or
as the same may be increased from time to time, or (2) Base Pay, Incentive
Awards  and Benefits as in effect on the date hereof or as the same may be
increased from time to time; provided, that for purposes of this clause (A), an
Incentive Award, if smaller than the Incentive Award made in an earlier year,
shall not be deemed to have been reduced if it is determined in accordance with
the provisions of the Incentive Award as set forth in the applicable Bonus Plan
(including the provisions with respect to reduction based upon the ability of
the Compensation Committee to exercise negative judgment);
 
(B) Executive’s authorities, duties, or responsibilities are materially
diminished or Executive is assigned duties or responsibilities that are not
related to the legal function to which he objects in writing, provided the
Company shall have thirty (30) days to rescind such assigned duties or
responsibilities without it constituting Good Reason hereunder;
 
(C) a requirement that Executive report to a person or entity other than the
Chairman, Chief Executive Officer or the Board; or
 
(D) a breach by the Company of any of the material terms of this Agreement.
 
(vii) “Protection Period” means the period beginning six months before the date
of a Change of Control and ending on the last day of the 24th calendar month
following the date of the Change of Control.
 
(i) Section 280G.
 
(i) Anything in this Agreement to the contrary notwithstanding, in the event the
Accounting Firm (as defined below) shall determine that receipt of all Payments
(as defined below) would subject Executive to the excise tax under Section 4999
of the Code, the Accounting Firm shall determine whether to reduce any of the
Payments paid or payable pursuant to this Agreement (the “Agreement Payments”)
so that the Parachute Value (as defined below) of all Payments, in the
aggregate, equals the Safe Harbor Amount (as defined below). The Agreement
Payments shall be so reduced only if the Accounting Firm determines that
Executive would have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced. If the Accounting
Firm determines that Executive would not have a greater Net After-Tax Receipt of
aggregate Payments if the Agreement Payments were so reduced, Executive shall
receive all Agreement Payments to which Executive is entitled hereunder.
 
(ii) If the Accounting Firm determines that the aggregate Agreement Payments
should be reduced so that the Parachute Value of all Payments, in the aggregate,
equals the Safe Harbor Amount, the Company shall promptly give Executive notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 4(i) shall be
binding upon the Company and Executive and shall be made as soon as reasonably
practicable and in no event later than thirty (30) days following the date of
termination. For purposes of reducing the Agreement Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced.  If a reduction in the Payments is necessary so that the Parachute
Value of all Payments equals the Safe Harbor Amount and none of the Payments
constitutes a “deferral of compensation” within the meaning of and subject to
Section 409A (“Nonqualified Deferred Compensation”), then the reduction shall
occur in the manner Executive elects in writing prior to the date of
payment.  If any Payment constitutes Nonqualified Deferred Compensation, then
the Payments to be reduced will be determined by the Accounting Firm in a manner
that enables Executive to retain the greatest aggregate economic benefit as of
the day following the Release effective date, and to the extent the economic
benefit of Payments is determined to be equivalent, the Payments will be reduced
in the reverse order of when they are scheduled to be paid (and, in the case of
Payments of equity securities, transferable). All fees and expenses of the
Accounting Firm shall be borne solely by the Company.
 
(iii) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of Executive pursuant to this Agreement that should not have
been so paid or distributed (“Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of
Executive pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Safe
Harbor Amount hereunder. In the event that the Accounting Firm, based upon the
actual assertion of a deficiency by the Internal Revenue Service against either
the Company or Executive that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, Executive
shall promptly (and in no event later than sixty (60) days following the date on
which the Overpayment is determined) pay any such Overpayment to the Company;
provided, however, that no amount shall be payable by Executive to the Company
if and to the extent such payment would not either reduce the amount on which
Executive is subject to tax under Sections 1 and 4999 of the Code or generate a
refund of such taxes. If the Accounting Firm, based upon controlling precedent
or substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than sixty (60) days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of Executive.
 
(iv) To the extent requested by Executive, the Company shall cooperate with
Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Executive
(including without limitation Executive’s agreeing to refrain from performing
services pursuant to a covenant not to compete or similar covenant, including
that set forth in Section 6 of this Agreement) before, on or after the date of a
change in ownership or control of the Company (within the meaning of Q&A-2(b) of
the final regulations under Section 280G of the Code), such that payments in
respect of such services may be considered reasonable compensation within the
meaning of Q&A-9 and Q&A-40 to Q&A-44 of the regulations under Section 280G of
the Code and/or exempt from the definition of the term “parachute payment”
within the meaning of Q&A-2(a) of the regulations under Section 280G of the Code
in accordance with Q&A-5(a) of the regulations under Section 280G of the Code.
 
(v) Section 4(i) definitions. The following terms shall have the following
meanings for purposes of this Section 4(i):
 
“Accounting Firm” shall mean a nationally recognized certified public accounting
firm that is selected by the Company for purposes of making the applicable
determinations under Section 4(i) and is reasonably acceptable to Executive,
which firm shall not, without Executive’s consent, be a firm serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control.
 
“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determined to be likely to apply to Executive in the relevant tax year(s).
 
“Parachute Value” of a Payment means the present value as of the date of the
change of control for purposes of Section 280G of the Code of the portion of
such Payment that constitutes a “parachute payment” under Section 280G(b)(2) of
the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.
 
“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Executive, whether paid or payable pursuant to this Agreement or otherwise.
 
“Safe Harbor Amount” means (A) 3.0 times Executive’s “base amount,” within the
meaning of Section 280G(b)(3) of the Code, minus (B) $1.00.
 
           (j) Additional Limitation.  Notwithstanding any other provision with
respect to the timing of payments under this Section, if, at the time of
Executive’s separation from service, within the meaning of Section 409A of the
Code (without regard to the alternative definitions thereunder) (the “Separation
Date”), Executive is deemed to be a “specified employee” of the Company within
the meaning of Section 409A of the Code, then only to the extent necessary to
comply with the requirements of Section 409A of the Code, any payments to which
Executive may become entitled under Section 4 that are subject to Section 409A
of the Code (and not otherwise exempt from its application) will be withheld
until the first (1st) business day of the seventh (7th) month following
Executive’s termination of employment, at which time Executive shall be paid an
aggregate amount equal to the accumulated, but unpaid, payments otherwise due to
Executive under the terms of Section 4.  For purposes of determining the timing
of payments to Executive following termination of employment, all references to
such termination shall mean the Separation Date.
 
           (k) Tax Treatment.  This Agreement is intended to comply with (or be
exempt from) Section 409A of the Code. The Company does not guarantee the tax
treatment or tax consequences associated with any payment or benefit set forth
in this Agreement, including but not limited to consequences related to Code
Section 280G or Code Section 409A. Executive and the Company agree to both
negotiate in good faith and jointly execute an amendment to modify this
Agreement to the extent necessary to comply with the requirements of Code
Section 409A; provided that no such amendment shall be required that would
increase the total financial obligation of the Company or the total after-tax
cost to Executive under this Agreement.
 
           (l)  Expiration of Term.  If Executive’s employment hereunder shall
terminate upon expiration of this Agreement (other than if accompanied by a
timely written notice of termination for Cause in accordance with the procedures
set forth in Section 4(e)), the Company shall have no further obligation to
Executive other than (i) the payment of accrued but unpaid Base Pay, (ii) the
payment of the Incentive Awards to the extent then vested, (iii) the subsequent
payment of the unvested Incentive Awards as their time vesting schedules are
completed and (iv) a pro rata payment of the Incentive Awards (including under
the Bonus Plans or any successor thereto) that would have been awarded had the
employment termination not occurred for service in the then current plan year
through the date of employment termination.  The amounts described in clause (i)
shall be paid upon employment termination, the Incentive Awards described in
clause (ii) and clause (iii) shall be paid in accordance with the applicable
plan terms (except that amounts payable pursuant to clause (ii) shall be paid
upon Executive’s termination), and the amounts described in clause (iv) shall be
awarded when such Incentive Awards would have been awarded had Executive’s
employment continued and shall be paid at the time awarded.
 
           5. Indemnity. The Company hereby covenants and agrees to indemnify
Executive and hold Executive harmless from any and all claims arising from or
relating to Executive’s performance of Executive’s duties hereunder to the
fullest extent permitted by law and/or the Company’s Directors and Officers
Liability Insurance or applicable certificate of incorporation or bylaws or
other applicable document in respect to any and all actions, suits, proceedings,
claims, demands, judgments, losses, damages and reasonable out-of-pocket costs
and expenses (including reasonable out-of-pocket attorney’s fees and expenses)
resulting from Executive’s good faith performance of his duties and obligations
with the Company or any of its affiliates or as the fiduciary of any benefit
plan of the Company or its affiliates.  To the extent permitted by applicable
laws, the Company, within 30 days of presentation of invoices, shall reimburse
Executive for all reasonable out-of-pocket legal fees and disbursements
reasonably incurred by Executive in connection with any such indemnifiable
matter.  In addition, the Company shall cover Executive under its directors and
officers liability insurance policy both during the term of this Agreement and
during the six-year period thereafter in the same amount and to the same extent
as the Company covers its other officers and directors during any such period of
time.
 
           6. Confidentiality; Non-Competition and Non-Solicitation.
 
           (a) Duty Not to Disclose Confidential Information. Executive will be
exposed to and have access to Confidential Information. Executive agree to hold
all Confidential Information in strict confidence and trust for the sole benefit
of the Company, and he will not disclose, use, copy, publish, summarize or
remove any Confidential Information from the Company’s premises, except as
specifically authorized in writing by the Company or in connection with the
usual course of Executive’s employment, except that it will not be a violation
of this Agreement if, in enforcement of Executive’s rights under this Agreement
or another arrangement between Executive and the Company or any of its
Affiliates, Executive makes use of information reasonably necessary to such
enforcement.
 
           (b) Definition. “Confidential Information” means all Company
proprietary information, technical data, trade secrets, know-how and any idea in
whatever form, tangible or intangible, including without limitation, research,
product plans, customer and client lists, developments, inventions, processes,
technology, designs, drawings, marketing and other plans, business strategies
and financial data and information. “Confidential Information” shall also mean
information received by the Company from customers or clients or other third
parties subject to a duty to keep confidential but, notwithstanding anything to
the contrary contained herein, shall exclude Executive’s personal rolodex and
contacts list.  Notwithstanding the foregoing, “Confidential Information” shall
not include (i) information that, at the time of disclosure, is in the public
domain other than as a result of the breach by Executive of any obligation of
confidentiality or non-disclosure owed to the Company or any of its affiliates,
and (ii) information required to be disclosed by any judicial or administrative
proceedings or applicable laws so long as, to the extent legal and practicable,
reasonable prior notice is given of such disclosure and, to the extent legal and
practicable, a reasonable opportunity is afforded to the Company, at its sole
expense, to contest such disclosure.
 
           (c) Documents and Materials. Executive further agrees that Executive
will return all Confidential Information, including all copies and versions of
such Confidential Information (including but not limited to information
maintained on paper, disk, CD-ROM, network server, or any other retention device
whatsoever) and other property of the Company, to the Company immediately upon
cessation of Executive’s employment with the Company. These terms are in
addition to any statutory or common law obligations that Executive may have
relating to the protection of the Company’s Confidential Information or its
property. These restrictions shall survive the termination of employment.
 
           (d) Non-Competition. Unless previously terminated pursuant to Section
4(c), or 4(f) of this Agreement, during the Term and for a period of two years
thereafter (the “Noncompete Period”), Executive shall not, directly or
indirectly, either alone or in association with others, own, manage, operate,
sell, control or participate in the ownership, management, operation, sales or
control of, be involved with the development efforts of, serve as a technical
advisor to, license intellectual property to, provide services to or in any
manner engage in any business that directly competes with any specific business
(1) in which the Company and its Affiliates (taken as a whole) are materially
engaged as of the date of Executive’s termination or resignation or (2) for
which the Company or any of its Affiliates has, within one year prior to
Executive’s termination or resignation, taken substantial, demonstrable steps to
become materially engaged, in which the Company and its Affiliates (taken as a
whole), within one year after Executive’s termination or resignation, would
reasonably be expected to be materially engaged; provided, however, that
Executive may own as a passive investor up to 5.0% of any class of an issuer’s
publicly traded securities (as used in this sentence, “material” shall mean
material to the aggregate results of the Company and its Affiliates taken as a
whole). The Noncompete Period shall be extended by the length of any period
during which Executive is found by a court or arbitrator to be in breach of the
terms of this Section 6(d).  Executive acknowledges (i) that the business of the
Company and its Affiliates is, and is expected to remain, international in scope
and without geographical limitation; (ii) notwithstanding the state of
incorporation or principal office of the Company or any of its Affiliates, or
any of their respective executives or employees (including Executive), it is
expected that the Company and its Affiliates will have business activities and
have valuable business relationships within its industry throughout the world;
and (iii) as part of his responsibilities, Executive will travel around the
world in furtherance of the Company’s and its Affiliates’ businesses and their
relationships. Accordingly, the restrictions set forth in this Section 6 shall
be effective in all cities, counties and states of the United States and all
countries in which the Company or any of its Affiliates has an office or has
made commercial sales within 12 months prior to the date of Executive’s
termination or resignation.
 
(e) Non-Solicitation; Non-Hire. During the Noncompete Period, Executive will
not, directly or indirectly, (i) recruit, solicit or induce, or attempt to
recruit, solicit or induce any employee or employees of the Company or any of
its Affiliates to terminate their employment with, or otherwise cease their
relationship with, the Company or (ii) hire any person who was an employee of
the Company or any of its Affiliates within six (6) months prior to the time
such employee is proposed to be hired by Executive; (iii) solicit, divert or
take away, or attempt to solicit, divert or take away, the business or patronage
of any of the clients, customers or accounts, or prospective clients, customers
or accounts, of the Company or any of its Affiliates for similar products that
the Company produces.
 
           (f) Saving Clause.  If any restriction set forth in this Section is
found by any court of competent jurisdiction to be unenforceable because it
extends for too long a period of time or over too great a range of activities or
in too broad a geographic area, it shall be interpreted to extend only over the
maximum period of time, range of activities or geographic area as to which it
may be enforceable.
 
           (g) Acknowledgement.  The restrictions contained in this Section are
necessary for the protection of the business and goodwill of the Company and are
considered by Executive to be reasonable for such purpose. Executive agrees that
any breach of this Section will cause the Company substantial and irrevocable
damage and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief.
 
           (h) Representations.  Executive represents that his performance of
all the terms of this Agreement as an employee of the Company does not and will
not breach any existing (i) agreement to keep in confidence proprietary
information, knowledge or data acquired by him in confidence or in trust prior
to his employment with the Company or (ii) agreement to refrain from competing,
directly or indirectly, with the business of any previous employer or any other
party.
 
           (i) Exclusivity.  The restrictive covenants set forth in this Section
6 replace and supersede any similar restrictive covenants in any other
agreements or plans to which Executive has or shall become subject in connection
with Executive’s service to the Company and its Affiliates.  Other than these
restrictive covenants and any obligations imposed by applicable law or
regulation, absent Executive’s written consent there shall be no other
restrictions imposed by the Company or any Affiliate on Executive’s activities
following the Term, and no Incentive Award or other compensation or Benefit
shall be conditioned on Executive’s assent to any restrictive covenant that
imposes limitations greater than those set forth in this Section 6, and any such
restrictive covenant shall be void to the extent it conflicts with a provision
contained in this Agreement.
 
           7. Notices. All notices required or permitted under this Agreement
shall be in writing and shall be deemed effective upon (a) the date of receipt,
if sent by personal delivery (including delivery by reputable overnight
courier), or (b) the date of receipt or refusal, if deposited in the United
States Post Office, by registered or certified mail, postage prepaid and return
receipt requested, (c) the next business day, if sent by reputable overnight
courier for delivery on such business day, or (d) the date of receipt, if
transmitted by facsimile, in each case at the address of record of Executive or
the Company, as applicable, or at such other place as may from time to time be
designated by either party in writing.
 
           8. Assignment. This Agreement is not assignable by Executive but may
be assigned by the Company to an Affiliate of the Company (provided such
Affiliate has financial resources substantially comparable to those of the
Company prior to such assignment or to any transactions made by the Company in
connection with such assignment) without Executive’s prior consent.
 
           9. Merger Clause/Governing Law/Arbitration.
 
           (a)  Entire Agreement.  This Agreement constitutes the entire
agreement regarding the terms and conditions of Executive’s employment with the
Company and its Affiliates.  This Agreement supersedes any prior agreements, or
other promises or statements (whether oral or written) regarding the terms of
employment with the Company and its Affiliates.  This Agreement may only be
amended in a writing that is executed by both Executive and the Company.
 
           (b)  Governing Law; Arbitration.  This Agreement shall be governed by
the law of the State of New York without regard to conflicts of laws. If any
dispute arises out of or relates to this Agreement, or the breach thereof (a
“Dispute”), such Dispute shall be finally resolved by arbitration administered
by the American Arbitration Association under its Employment Dispute Rules, and
judgment upon the award rendered by the arbitrators may be entered in any court
having jurisdiction.  The arbitration will be conducted in New York County, New
York, before a sole arbitrator named in accordance with such rules, and shall be
conducted in accordance with the United States Arbitration Act.  The parties
agree that the existence of any Dispute subject to this provision, any
proceedings to resolve such Dispute, and all submissions received by any party
from any other party in connection with such Dispute or proceedings shall be
treated as confidential.  At the discretion of the arbitrator, the
non-prevailing party in such arbitration may be ordered to pay the reasonable
out-of-pocket costs and legal fees and disbursements incurred by the prevailing
party in such arbitration and in preparation therefor, but in no event shall the
arbitrator be authorized to order reinstatement of Executive.  Nothing in this
Section shall be construed to derogate the Company’s right to seek legal and
equitable relief in a court of competent jurisdiction for breaches of Section 6
as contemplated by Section 6(g).
 
           10. Validity. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not be deemed to affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect. A court or arbitrator shall modify any invalid or
unenforceable provision to make it valid and enforceable to the maximum extent
permitted by law.
 
           11. Successors. This Agreement shall be binding upon the Company, its
successors and assigns, including any corporation or other business entity which
may acquire all or substantially all of the Company’s assets or business, or
within which the Company may be consolidated or merged, or any surviving
corporation in a merger involving the Company.
 
           12. No Mitigation.  Executive shall not be required to mitigate the
amount of any payments or benefits provided for under this Agreement by seeking
other employment, nor shall any amounts to be received by Executive under this
Agreement be reduced by any other compensation earned from a subsequent employer
(including self-employment).
 
           13. Headings. The headings in this Agreement are inserted for
convenience only and shall not affect its construction.
 
           14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which and together will constitute one and the same
instrument.
 
[signature page follows]

 
 
 

--------------------------------------------------------------------------------

 

 
           In witness whereof, the parties hereto have signed this Agreement as
of the date first set forth above.
 
                                                                           Globe
Specialty Metals, Inc.
 
 
                                                                           By:
/s/ Jeff Bradley
                                                                           Name:
Jeff Bradley
                                                                           Title:
CEO
                                                                           Date:
July 8, 2013
 
 
                                                                           /s/
Stephen Lebowitz
                                                                           Stephen
Lebowitz
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Agreement and Release
 
Agreement and Release (“Agreement”), by Stephen Lebowitz (“Executive” and
referred to herein as “you”) and Globe Specialty Metals, Inc., a Delaware
corporation (the “Company”).
 
1.           In exchange for your waiver of claims against the Released Persons
(as defined below) and compliance with the other terms and conditions of this
Agreement, following the effectiveness of this Agreement, the Company shall
provide you with the payments and benefits provided in your employment agreement
with the Company dated July 8, 2013 (the “Employment Agreement”), in accordance
with the terms and conditions of the Employment Agreement.
 
2.           (a)  In consideration for the payments and benefits to be provided
to you pursuant to Section 1 above, which you acknowledge are more than to which
you would otherwise be entitled, you hereby waive any claim you may have for
employment by the Company and agree not to seek such employment or reemployment
by the Company in the future.  You further agree to and do forever release and
discharge the Company and its subsidiaries, divisions, affiliates and related
business entities, successors and assigns, and any of its or their respective
directors and officers, shareholders, employees and agents (in their capacity as
such) (collectively, the “Released Persons”) from any and all claims, suits,
demands, causes of action, covenants, obligations, debts, costs, expenses  fees
and liabilities of any kind whatsoever (including, without limitation, back pay,
front pay, compensatory damages, punitive damages, exemplary damages, attorneys’
fees and costs actually incurred), in law or equity, by statute or otherwise,
whether known or unknown, vested or contingent, suspected or unsuspected and
whether or not concealed or hidden (collectively, the “Claims”), arising out of
or related to your employment with the Company or the termination thereof, which
you have had, now have, or may have against any of the Released Persons by
reason of any act, omission, transaction, practice, plan, policy, procedure,
conduct, occurrence, or other matter arising up to and including the date on
which you sign this Agreement, except as provided in subsection (c) below.
 
           (b)  Without limiting the generality of the foregoing, this Agreement
is intended to and shall release the Released Persons from any and all such
claims and causes of action arising out of or related to your employment with
the Company or the termination thereof, including, but not limited to: (i) any
and all rights or claims under the Age Discrimination in Employment Act, the
Older Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964,
the Civil Rights Act of 1991, the Americans with Disabilities Act, the Employee
Retirement Income Security Act of 1974 (excluding claims for accrued, vested
benefits under any employee benefit or incentive plan of the Released Persons,
subject to the terms and conditions of such plan and applicable law), the Family
and Medical Leave Act, the Worker Adjustment and Retraining Notification Act of
1988, the Fair Labor Standards Act of 1938; (ii) any and all other rights or
claims whether based on federal, state, or local law (statutory or decisional),
rule, regulation or ordinance, including, but not limited to, breach of contract
(express or implied), wrongful discharge, tort, fraud, detrimental reliance,
defamation, emotional distress or compensatory or punitive damages; and (iii)
any claim for attorneys’ fees, costs, disbursements and/or the like.
 
           (c)  Notwithstanding the foregoing, nothing in this Agreement shall
be a waiver of Claims: (i) that arise after the date on which you sign this
Agreement, (ii) for the payments, benefits or rights required to be provided
under the Employment Agreement or under any Incentive Award; (iii) related to
any equity award, equity interest, or incentive program in which you may have
received grants or allocations at or before the date of your employment
termination; (iv) regarding rights of indemnification under the Employment
Agreement or otherwise; or (v) relating to any accrued, vested benefits under
any employee benefit plan or incentive plan of the Released Persons, subject to
the terms and conditions of such plan and applicable law.
 
           (d)  In signing this Agreement, you acknowledge that you intend that
this Agreement shall be effective as a bar to each and every one of the Claims
hereinabove mentioned or implied.  You expressly consent that this Agreement
shall be given full force and effect according to each and all of its express
terms and provisions, including those relating to unknown, unsuspected or
unanticipated Claims, if any, as well as those relating to any other Claims
hereinabove mentioned or implied.
 
3.           (a)  This Agreement is not intended, and shall not be construed, as
an admission that any of the Released Persons has violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract or committed any wrong whatsoever against you.
 
           (b)  Should any provision of this Agreement require interpretation or
construction, it is agreed by the parties that the entity interpreting or
constructing this Agreement shall not apply a presumption against one party by
reason of the rule of construction that a document is to be construed more
strictly against the party who prepared the document.
 
           (c)  You represent and warrant that you have not assigned or
transferred to any person or entity any of my rights which are or could be
covered by this Agreement, including but not limited to the waivers and releases
contained in this Agreement.
 
4.           This Agreement is binding upon, and shall inure to the benefit of,
the parties and their respective heirs, executors, administrators, successors
and assigns.
 
5.           This Agreement shall be construed and enforced in accordance with
the laws of the State of New York applicable to agreements made and to be
performed entirely within such State.
 
6.           You acknowledge that you: (a) have carefully read this Agreement in
its entirety and understand all of its terms, including the waiver and release
of claims set forth in paragraph 2 above; (b) have had an opportunity to
consider for at least twenty-one (21) days the terms of this Agreement; (c) are
hereby advised by the Company in writing to consult with an attorney or other
advisor of your choice in connection with this Agreement; (d) have had answered
to your satisfaction by your independent legal counsel any questions you have
asked with regard to the meaning and significance of any of the provisions of
this Agreement; (e) are signing this Agreement voluntarily and of your own free
will, and no promises or representations have been made to you by any person to
induce you to enter into this Agreement other than the express terms set forth
herein; and (f) agree to abide by all the terms and conditions contained herein.
 
7.           You understand that you will have at least twenty-one (21) days
from the date of receipt of this Agreement to consider, sign and return this
Agreement.  You may accept this Agreement by signing it and returning it to the
Company’s General Counsel at the address specified pursuant to Section 7 of the
Employment Agreement on or before _________.  After executing this Agreement,
you shall have seven (7) days (the “Revocation Period”) to revoke this Agreement
by indicating your desire to do so in writing delivered to the General Counsel
at the address above by no later than the seventh (7th) day after the date you
sign this Agreement.  The effective date of this Agreement shall be the eighth
(8th) day after you sign the Agreement (irrespective of whether the Company has
countersigned the Agreement) (the “Agreement Effective Date”), provided that you
have not revoked the Agreement.  If the last day of the Revocation Period falls
on a Saturday, Sunday or holiday, the last day of the Revocation Period will be
deemed to be the next business day.  In the event you do not accept this
Agreement as set forth above, or in the event you revoke this Agreement during
the Revocation Period, this Agreement shall be deemed automatically null and
void.
 
8.           Any dispute regarding this Agreement shall be subject to the
dispute resolution provisions contained in the Employment Agreement.
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
____________________________________
Stephen Lebowitz
 
GLOBE SPECIALTY METALS, INC.
 
 
____________________________________
[      Name           ]
[      Title           ]

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
GLOBE SPECIALTY METALS, INC.
 
STOCK APPRECIATION RIGHTS GRANT AGREEMENT
 
           This Stock Appreciation Rights Grant Agreement (the “Agreement”) is
made and entered into as of the date of grant set forth below (the “Date of
Grant”) by and between Globe Specialty Metals, Inc., a Delaware corporation (the
“Company”), and the participant named below (the “Participant”).  The right
represented by this Agreement is not a grant under the Company’s 2006 Employee,
Director and Consultant Stock Plan (the “Plan”) but represents a bonus
arrangement pursuant to the Employment Agreement dated July 8, 2013 between the
Company and Participant (the “Employment Agreement”).  However, for ease of
reference, certain capitalized words not defined herein shall have the meaning
ascribed to them in the Plan and certain specified terms of the Plan shall be
applied to this Agreement.
 
Participant:
 
Stephen Lebowitz
Address:
c/o 250 West 34th Street
Suite 4125
New York, New York 10119
 
Subject SARs:
23,585
 
Strike Price
$11.28
 
Date of Grant:
 
July 12, 2013
Vesting Schedule:
The Subject SARs shall vest one third on each of the first three anniversaries
of this Agreement.
 
Expiration Date:
July 8, 2018 (unless earlier terminated under Section 5 of this Agreement)
 
 

 
Grant of Subject SARs.  The Company hereby grants to Participant the total
number of stock appreciation rights set forth above (the “Subject SARs”),
subject to all of the terms and conditions of this Agreement and the applicable
provisions of the Plan. Each Subject SAR shall represent the right to receive a
cash payment as set forth in this Agreement and shall not entitle the
Participant to any capital stock of the Company.
 
Determination of Amount Payable.  The amount payable with respect to a Subject
SAR shall equal the positive difference, if any, between the Strike Price and
the Fair Market Value (as defined in Section 1 the Plan) of one share of Company
Common Stock on the date of exercise of the vested Subject SAR.
 
Exercise.  Unless an event as described in Section 4(b) occurs, Participant
shall not be permitted to exercise the Subject SAR prior to the three and
one-half year anniversary of this Agreement.  Exercise shall be made by the
delivery to the Secretary of the Company, prior to the time when the Subject SAR
expires under the terms of this Agreement, of a written notice signed by
Participant (or another person as permitted under Section 12 the Plan) stating
that the Subject SAR or a portion thereof is thereby exercised. Except as set
forth in the next sentence, upon exercise of the Subject SAR, the Company shall
make a payment to Participant equal to the amount set forth in Section 2 with
respect to all vested SAR shares as to which the Subject SAR is exercised. Upon
the closing of a Corporate Transaction (as defined in Section 24 the Plan) in
which any surviving corporation or acquiring corporation does not assume this
Agreement or substitute a similar award, the Company shall make payment to
Participant equal to the amount set forth in Section 2 with respect to all
vested SAR shares as to which the Subject SAR has not previously been exercised
and paid or terminated, and Participant shall not be required to make the
delivery of the written notice specified above.
 
Vesting.
 
(a)           Subject to the following provisions, the Subject SARs shall vest
in accordance with the vesting schedule set forth above.
 
(b)           Vested SAR’s shall be exerciseable prior to the date specified in
Section 3: (i) upon Participant’s termination of employment by reason of death,
(ii) upon Participant’s termination of employment by reason of “Disability,”
(iii) upon Participant’s termination of employment for “Good Reason,” (iv) upon
Participant’s termination of employment by the Company other than for “Cause,”
(v) upon Participant’s termination of employment by the Company during the
“Protection Period,” other than for Cause, (vi) upon Participant’s termination
of employment during the Protection Period for Good Reason and (vii) immediately
prior to (and contingent upon the effectiveness of) the closing of a “Corporate
Transaction” (as defined in Section 24 the Plan) in which any surviving
corporation or acquiring corporation does not assume this Agreement or
substitute a similar award.
 
(c)           Unvested Subject SARs shall immediately terminate upon termination
of Executive’s employment with the Company for any reason.
 
(d)           For the purposes of this Agreement, the terms “Disability”, “Good
Reason”, “Cause” and “Protection Period” shall have the meanings set forth in
the Employment Agreement.
 
Duration of Subject SAR.  Except as specified below, the Subject SAR shall
expire on the Expiration Date set forth above (the “Expiration Date”). The
Subject SAR shall expire prior to the Expiration Date in the following
circumstances:
 
(a)           In the case of Participant’s death, the Subject SAR shall expire
one year after Participant’s death.
 
(b)           In the case of Participant’s Disability and resulting termination
of employment with the Company, the Subject SAR shall expire one year after
Participant’s last day of employment.
 
(c)           If Participant ceases employment for any reason other than death
or Disability, the Subject SAR shall expire 90 days after Participant’s last day
of employment.
 
(d)           Upon the circumstances set forth in Section 4(c).
 
(e)           Upon the closing of a Corporate Transaction, the Subject SAR shall
immediately terminate, unless the Subject SAR is assumed by a surviving
corporation or acquiring corporation.
 
Payment.  The amount payable with respect to exercised Subject SARs shall be
paid within two (2) business days after the exercise of the Subject SARs.
 
Administration.  The Compensation Committee of the Company’s Board of Directors
(the “Committee”) shall have the power to interpret this Agreement and to adopt
such rules for the administration, interpretation and application of the
Agreement as are consistent herewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee in good faith shall be final and binding upon Participant and the
Company. No officer of the Company or member of the Committee shall be
personally liable for any action, determination, or interpretation made in good
faith with respect to this Agreement.
 
Adjustment. If the outstanding shares of Company Common Stock upon which the
value of the Subject SARs is based are changed into or exchanged for a different
number or kind of shares of the Company or other securities of the Company by
reason of merger, consolidation, recapitalization, reclassification, stock
split, stock dividend or combination of shares, the number of Subject SARs shall
be adjusted in the manner set forth in Section 24 of the Plan.
 
Rights as SAR Holder.  The Subject SARs are not shares of the capital stock of
the Company and do not entitle Participant any rights of a
stockholder.  Participant shall not be entitled to vote or to receive dividend
equivalent payments with respect to the Subject SARs.
 
Entire Agreement.  This Agreement, the Employment Agreement, the capitalized
words defined in the Plan specified in this Agreement, the terms of the Plan
specified in this Agreement,  Section 28 of the Plan (Withholding) and Section
32 of the Plan (Employment) constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof.
 
SARs Not Transferable. Except as provided in Section 12 of the Plan, neither the
Subject SARs nor any interest or right therein or part thereof shall be subject
to disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition is voluntary or
involuntary or by operation of law, by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect.
 
Successors and Assigns.  The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company.  Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.
 
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware as such laws are applied to agreements
between Delaware residents entered into and to be performed entirely within
Delaware.  If any provision of this Agreement is determined by a court of law to
be illegal or unenforceable, then such provision shall be enforced to the
maximum extent possible and the other provisions shall remain fully effective
and enforceable.
 
Amendments.  The Company reserves the right to amend the terms and provisions of
this Agreement without Participant’s consent to the extent necessary to comply
with any applicable Federal or state securities law. Except the foregoing, this
Agreement shall not be amended other than by a supplemental agreement signed by
the Company and Participant.  Either party may waive compliance by the other
party with any of the terms or conditions of this Agreement, but no such waiver
shall be binding unless executed in writing by the party granting the waiver.
 
Acceptance.  Participant hereby acknowledges receipt of this Agreement and the
applicable portions of the Plan.  Participant has read and understands the terms
and provisions thereof, and accepts the Right subject to this Agreement and such
applicable portions of the Plan.  Participant acknowledges that there may be
adverse tax consequences upon the vesting of the Subject RSUs and that
Participant should consult a tax adviser prior to such vesting.
 
Disputes.  Disputes shall be resolved pursuant to binding arbitration before the
American Arbitration Association.
 
           IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized representative and Participant has executed this
Agreement this 8th day of July, 2013.
 
 
GLOBE SPECIALTY METALS, INC.
 
 
By: /s/ Jeff Bradley
Name: Jeff Bradley
Title: CEO
 
 
 
PARTICIPANT
 
  /s/ Stephen Lebowitz  
Stephen Lebowitz
 

 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
GLOBE SPECIALTY METALS, INC.
 
Award of
Performance-Based Bonus under the 2012 Long-Term Incentive Plan and
Non-Performance Based Bonus
 
           Globe Specialty Metals, Inc. (the “Company”) hereby agrees to pay
Stephen Lebowitz (the “Executive”) a performance-based bonus (the “Award”) and a
non-performance based bonus (the “Bonus”) on the following terms:
 
Terms of Bonus:
 
1.           In addition to the Award, the Company also hereby agrees to pay the
Executive an additional annual bonus of up to $180,000 with respect to each of
2013, 2014 and 2015, based on the Chief Legal Officer achieving certain
individual performance goals to be adopted with respect to such years (the
“Bonus”).  These goals will be established by the executive chairman, the chief
executive officer and the Company’s Compensation Committee of the board of
directors and communicated in writing to the Executive.  Upon the Executive’s
request, the Company will provide the Executive with an evaluation of
Executive’s performance compared to those pre-established goals on a quarterly
basis.  Prior to the end of each calendar year, upon the Executive’s request,
the Company will provide the Executive a written evaluation of his performance
compared to that year’s pre-established goals.
 
2.           The Bonus is not an award under the Plan, but is included in this
document for the convenience of the parties.
 
Terms of Award:
 
1.           The Award with respect to each of calendar year 2013, 2014 and 2015
shall be as follows:
 
(a) if 80% of modified EBITDA plus 20% of modified free cash flow for the
calendar year is equal to or less than $160,000,000, the Executive shall receive
an award equal to the sum of (i) 0.4287% of modified EBITDA and (ii) 0.1072% of
modified free cash flow, or
 
(b) if 80% of modified EBITDA plus 20% of modified free cash for such calendar
year exceeds $160,000,000, then the Executive shall receive an award equal to
the sum of (i) 0.3960% of modified EBITDA and (b) 0.0990% of modified free cash
flow.
 
A detailed description of “modified EBITDA” and “modified free cash” flow are
set forth in Exhibit A to the 2011 Annual Executive Long Term Incentive Plan for
the CFO and CLO the (“2011 Plan”), which definitions are hereby made part of
this Award.  The results of acquisitions will be included in making the
calculations of modified EBITDA and modified free cash flow.  “One-time costs”
will be excluded in making the calculations of modified EBITDA and modified free
cash flow.  The definition of one-time costs is set forth in Exhibit B to the
2011 Plan, which definition is hereby made part of this Award.  The Company’s
Compensation Committee may elect, in its judgment, not to exclude certain
one-time costs that otherwise would be excluded as a result of the definition. A
sample calculation is set forth at Exhibit A.
 
2.           All calculations under the Award are to be based upon the results
for the calendar years ending December 31, 2013, 2014 and 2015.
 
3.           If 80% of modified EBITDA plus 20% of modified free cash flow for
the calendar year is equal to or less than $160,000,000, the total Award and
Bonus pursuant to the foregoing provisions shall be capped at $900,000.  If 80%
of modified EBITDA plus 20% of modified free cash flow for such calendar year
exceeds $160,000,000, the total Award pursuant to the foregoing provisions shall
be capped at $1,100,000.
 
4.           The Award shall be pro-rated for any partial year.
 
5.           The Award is expressly subject to the terms of the Company’s 2012
Long-Term Incentive Plan (the “Plan”), which terms are expressly incorporated
herein by reference.
 
Thresholds and adjustments:
 
1.           The accrual of the Award is subject to the Company meeting a
threshold performance requirement that the fraction determined by dividing
modified EBITDA before “one-time costs” define in Exhibit B to the 2011 Plan
(including the appropriate bonus accrual) for the calendar year by average
Committed Capital exceed 0.2. A detailed description of “Committed Capital” is
set forth in Exhibit A to the 2011 Plan, which definition is hereby made part of
this Award.  Average Committed Capital will be calculated as the 13 point
monthly average of Committed Capital for the calendar year, starting with
Committed Capital. Committed Capital will exclude the impact of one-time costs
defined in Exhibit B to the 2011 Plan. The Compensation Committee may elect, in
its judgment, not to exclude certain one-time costs that otherwise would be
excluded as a result of the definition.
 
2.           The Compensation Committee may exercise negative judgment to reduce
the Award, including as noted in the framework for relative performance measures
attached as Exhibit C to the 2011 Plan, which framework is hereby made part of
this Award.
 
Payout terms:
 
1.           A portion of the Award will be paid in cash and a portion will be
made by the award of restricted stock units (RSUs) that proportionally vest over
three years but are not paid out until the end of the third year and will be
paid out only in cash. The portion of the Award that will be paid in RSU’s will
be equal to a maximum of the following:
 
Sum of 80% of “modified
EBITDA”                                                                           Deferral
percentage
and 20% of “modified free cash
flow”                                                                of
financial performance-based award
 
Below
$70,000,000                                                                         0.0%
$70,000,000                                                                             2.1%
$80,000,000                                                                             3.8%
$90,000,000                                                                             6.1%
$100,000,000                                                                                     8.0%
$110,000,000                                                                                     10.5%
$120,000,000                                                                                     12.5%
$130,000,000                                                                                     16.2%
$140,000,000                                                                                     19.3%
$150,000,000                                                                                     22.0%
$160,000,000                                                                                     25.9%
$170,000,000                                                                                     29.4%
$180,000,000                                                                                     32.5%
$190,000,000                                                                                     35.3%
$200,000,000                                                                                     37.7%
 
Notwithstanding the above, the deferral percentage will be adjusted downward if
the cash amount of the Award does not increase as the “modified EBITDA” and
“modified free cash flow” increases.
 
2.           The Bonus will be paid in cash.
 
3.           Up to 95% of estimated cash under the Award and the Bonus will be
paid in December of each year, based upon the Company’s estimate of the calendar
year’s results, the Compensation Committee’s evaluation of relative performance
for the first nine months of the calendar year and total stockholder return for
the calendar year and the Company’s estimate of the performance of the goals
under the Bonus.  If actual results for the calendar year are less than the
estimate, the Executive will return to the Company any over-payment on a pre-tax
basis and the deferred amount will be appropriately adjusted.
 
Acceleration and termination:
 
1.           The Award and the Bonus shall be subject to the acceleration,
termination and other terms set forth in Section 4 of the Employment Agreement
dated July 8, 2013 between the Company and the Executive (the “Employment
Agreement”).
 
Other terms:
 
1.           The Award and the Bonus shall be subject to a claw back provision
providing that if the Board of Directors determines that (a) there was executive
misconduct in a prior period in the preparation of the financial results for
that period that results in a restatement and (b) the restatement is material,
the Compensation Committee will determine if the extent, if any, that “covered
payments” (x) were overstated as a result of the restatement and (y) should be
returned to the Company. Covered payments include amounts paid to the Executive
if the Executive is found to have actively participated in such executive
misconduct.
 
2.           The Award, effective June 25, 2013, supersedes and replaces the
award dated March 29, 2013, such that the award specified in the March 29, 2013
award shall apply on a pro rata basis to the period January 1, 2013 through June
24, 2013 and the Award shall apply on a pro rata basis to the period June 25,
2013 through December 31, 2013.
 
3.           Subject to the provisions of the Employment Agreement with respect
to termination by the Executive for Good Reason, the Board of Directors reserves
the right to modify or terminate the Award or the Bonus.
 
           IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized representative and the Executive has executed
this Agreement this 8th day of July, 2013.
 
 
GLOBE SPECIALTY METALS, INC. 
                                                                           By:
/s/ Jeff Bradley
                                                                           Name:
Jeff Bradley
                                                                           Title:
CEO
                                                                           
 
EXECUTIVE
                                                                           /s/
Stephen Lebowitz
                                                                           Stephen
Lebowitz
 